 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SHEFFIELD FINANCIAL,                              No. 2:19-cv-02378-JAM-KJN PS

12                       Plaintiff,                    ORDER

13            v.                                       (ECF Nos. 2, 3, 5, 7)

14   CAMERON ROBINSON,
15                       Defendant.
16

17            On January 10, 2020, the magistrate judge filed findings and recommendations herein

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen days. No objections were filed.

20            Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

21   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

22   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

23   1983).

24            The court has reviewed the applicable legal standards and, good cause appearing,

25   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.

26   ////

27   ////

28   ////
                                                      1
 1         Accordingly, IT IS ORDERED that:

 2         1. The Proposed Findings and Recommendations filed January 10, 2020, are ADOPTED;

 3         2. Plaintiff’s request to remand this case is GRANTED;

 4         3. This case is remanded to the Superior Court of California for the County of Stanislaus;

 5         4. Defendant’s motion to dismiss (ECF No. 5) is denied as moot;

 6         5. Defendant’s motion to proceed in forma pauperis (ECF No. 2) is denied as moot;

 7         6. Plaintiff’s request for attorneys’ fees is denied; and

 8         7. The Clerk of Court is directed to close this case.

 9
     DATED: February 6, 2020
10
                                                  /s/ John A. Mendez____________           _____
11

12                                                UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
